Case 1:19-cv-05912-RPK-RER Document 29 Filed 12/22/20 Page 1 of 2 PageID #: 165




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 MARCO VERCH,

                           Plaintiff,                               MEMORANDUM AND ORDER
                                                                    19-CV-5912 (RPK) (RER)
         -against-

 THE NOCTURNAL TIMES, LLC,

                            Defendant.
 ---------------------------------------------------------------X
 RACHEL P. KOVNER, United States District Judge:

         Plaintiff Marco Verch brings this copyright infringement action against defendant The

 Nocturnal Times, LLC. See Compl. ¶ 1 (Dkt. #1). Plaintiff is a professional photographer who

 licenses his photographs to online and print media for a fee. See id. ¶ 5. The complaint alleges

 that defendant reproduced and displayed one of plaintiff’s licensed photographs on defendant’s

 website without authorization, in violation of the Copyright Act, 17 U.S.C. §§ 106 and 501. See

 id. ¶¶ 7-15. After defendant failed to respond to the complaint, plaintiff moved for default

 judgment. See Mot. for Default J. (Dkt. #18).

         On July 16, 2020, Magistrate Judge Reyes issued a report and recommendation (“R. & R.”)

 recommending that plaintiff’s motion be granted as to defendant’s liability, but denied without

 prejudice as to damages, attorney’s fees, and costs because plaintiff had provided insufficient

 evidence of the damages calculations. See generally R. & R. on Liability (Dkt. #22). Plaintiff

 subsequently filed further evidence in support of the monetary relief requested. See Second Decl.

 of Richard Liebowitz (Dkt. #24); Decl. of Marco Verch (Dkt. #25). On October 12, 2020, Judge

 Reyes issued a supplemental R. & R. recommending that plaintiff be awarded $1,500 in actual

 damages under the Copyright Act, 17 U.S.C. § 504, as well as $600 in attorney’s fees and $400 in
Case 1:19-cv-05912-RPK-RER Document 29 Filed 12/22/20 Page 2 of 2 PageID #: 166




 costs, for a total of $2,500. See generally R. & R. on Damages (Dkt. #26). No party objected to

 either R. & R. within the time required by 28 U.S.C. § 636(b)(1).

        A district court may “accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). When no party has

 objected to a magistrate judge’s recommendation, the recommendation is reviewed, at most, for

 “clear error.” See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes (1983) (“When no timely

 objection is filed, the court need only satisfy itself that there is no clear error on the face of the

 record in order to accept the recommendation.”); see, e.g., Alvarez Sosa v. Barr, 369 F. Supp. 3d

 492, 497 (E.D.N.Y. 2019). Clear error will be found only when, upon review of the entire record,

 the Court is left with “the definite and firm conviction that a mistake has been committed.” United

 States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006).

        I have reviewed both of Judge Reyes’s R. & Rs. and, having found no clear error, adopt

 them in full. Accordingly, plaintiff’s motion for default judgment is granted and plaintiff is

 awarded $2,500.


        SO ORDERED.


                                                /s/ Rachel Kovner
                                                RACHEL P. KOVNER
                                                United States District Judge


 Dated: December 22, 2020
        Brooklyn, New York




                                                   2
